                                                               Case 2:21-cv-01435-APG-BNW Document 6
                                                                                                   5 Filed 08/20/21
                                                                                                           08/19/21 Page 1 of 2




                                                           1    FISHER & PHILLIPS LLP
                                                                LISA A. MCCLANE, ESQ.
                                                           2    Nevada Bar No. 10139
                                                                ALLISON L. KHEEL, ESQ.
                                                           3
                                                                Nevada Bar No. 12986
                                                           4    300 S. Fourth Street
                                                                Suite 1500
                                                           5    Las Vegas, NV 89101
                                                                Telephone: (702) 252-3131
                                                           6    E-Mail Address: lmcclane@fisherphillps.com
                                                                E-Mail Address: akheel@fisherphillips.com
                                                           7

                                                           8    Attorneys for Bhajan Sidhu dba SMOKE 4 U

                                                           9                            UNITED STATES DISTRICT COURT
                                                          10                                     DISTRICT OF NEVADA
                                                          11
                                                                PURAN SANDHU,                                  ) Case No.: 2:21-cv-01435-APG-BNW
FISHER & PHILLIPS LLP




                                                          12                                                   )
                        300 S Fourth Street, Suite 1500
                          Las Vegas, Nevada 89101




                                                                                       Plaintiff,              ) STIPULATION AND ORDER TO
                                                          13                                                   ) EXTEND TIME FOR DEFENDANT
                                                          14            vs.                                    ) TO ANSWER OR OTHERWISE
                                                                                                               )    RESPOND TO PLAINTIFF’S
                                                          15    BHAJAN SIDHU dba SMOKE 4 U,                    )            COMPLAINT
                                                                                                               )
                                                          16                        Defendant.                 )            (First Request)
                                                                                                               )
                                                          17

                                                          18            IT IS HEREBY STIPULATED AND AGREED by the parties’ counsel of

                                                          19    record that Defendant will have a two (2) week extension of time, up to and including,

                                                          20    September 9, 2021, to file its answer or otherwise respond to Plaintiff’s Complaint

                                                          21    (ECF No. 1.) Defendant recently retained counsel and needs additional time to evaluate

                                                          22    and respond to the specific factual allegations in this matter.

                                                          23    ///

                                                          24    ///

                                                          25    ///

                                                          26    ///

                                                          27     ///

                                                          28     ///

                                                                                                            -1-
                                                                FP 41406598.1
                                                               Case 2:21-cv-01435-APG-BNW Document 6
                                                                                                   5 Filed 08/20/21
                                                                                                           08/19/21 Page 2 of 2




                                                           1            Accordingly, this stipulation is sought in good faith. This is the first request for

                                                           2    an extension of this deadline.

                                                           3            Dated this 19th day of August, 2021.

                                                           4

                                                           5      FISHER & PHILLIPS, LLP                  LAW OFFICES OF MICHAEL P. BALABAN
                                                           6
                                                                  By: _/s/ Lisa A. McClane, Esq.          By: __/s/ Michael P. Balaban, Esq.___
                                                           7
                                                                  Lisa A. McClane, Esq.                   Michael P. Balaban, Esq.
                                                           8      Allison L. Kheel, Esq.                  10726 Del Rudini Street
                                                                  300 S. Fourth Street                    Las Vegas, NV 89141
                                                           9      Suite 1500                              Attorneys for Plaintiff
                                                                  Las Vegas. NV 89101
                                                          10      Attorney for Defendant
                                                          11
                                                                                                     ORDER
FISHER & PHILLIPS LLP




                                                                                                  Order
                                                          12
                        300 S Fourth Street, Suite 1500




                                                                        IT IS SO ORDERED:
                          Las Vegas, Nevada 89101




                                                                                    IT IS SO ORDERED
                                                          13
                                                                                        DATED: 2:41 pm, August 20, 2021
                                                          14                                       UNITED STATES DISTRICT JUDGE
                                                          15

                                                          16                                      DATE
                                                                                        BRENDA WEKSLER
                                                                                        UNITED STATES MAGISTRATE JUDGE
                                                          17

                                                          18

                                                          19

                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28

                                                                                                            -2-
                                                                FP 41406598.1
